DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 14 are objected to because of the following informalities: “pre-sent” should read present, and “ba-sis” should read “basis.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjustment unit in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation “C) controlling with an adjustment unit, on the basis of points A and B, the heat transfer fluid arriving in the first heat transfer space for said rate of its volume flow in the ingress conduit in such a way that the temperature of a heat transfer fluid arriving in the first heat transfer space of the container remains all the time either lower than the temperature of the wastewater flowing in the spiral pipe or higher than the temperature of 
Regarding claim 14, the recitation “control means used for adjusting a ratio between the volume flow of the heat transfer fluid arriving in the first neat transfer space and the volume
flow bypassing the container on the basis of temperature measurement data obtained from the temperature measuring means as well as on the basis of form factors of the spiral pipe’s  helices in such a way that the temperature of the heat transfer fluid conducted into the ingress pipe of the heat transfer fluid remains all the time lower or all the time higher than the temperature of wastewater flowing in the spiral pins, and said form factors being selected from among those including the static form factors of helices” fails to comply with the written description requirement.  Specifically, the disclosure is silent to any calculation(s), mathematical formula(s), algorithm(s) or other means to perform the claimed calculations. Thus, the specification provides no details whatsoever on how to accomplish the function required by the claims, but rather just a "black box" that performs the claimed function of the control means.
Regarding claim 14, the recitation “means for controlling the recovery of energy from wastewater” fails to comply with the written description requirement.  Specifically, the disclosure is silent to any means to perform the claimed function. 
Claims 2-13 and 15-17 are rejected for their dependency from the claim(s) above. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “A) adjusting the heat transfer coefficient through a spiral type wall of the wastewater pipe by means of form factors of the spiral pipe’s helices, the selection of said form factors depending on wastewater quality” is unclear.  Claim 1 is directed to a “method for controlling the recovery of heat energy from wastewater flowing in a spiral pipe present inside the container.”   The recitation “adjusting the heat transfer coefficient…by means of form factors” implies the form factors are variably adjusted during the recovery of heat energy.  As seen in Fig. 4 and page 11, the form factors are “static” form factors, and thus cannot be variably adjusted during the claimed method.  The recitation is thus unclear, as it contradicts the disclosure (see also MPEP 2173.03), and also as there is no guidance provided on how the form factors are dynamically adjustable during operation.  Finally, it is unclear if the “adjusting the heat transfer coefficient… by means of form factors” is in reference to some design process of the pipe prior to the method of using, or it is included in the method of using.  

	Regarding claim 1, the recitation of “defining the container outwards” is unclear, as it is unclear what is meant by this terminology. 
	Regarding claim 1, the recitation “a continuous spiral pipe” is unclear, as “a spiral pipe” is previously recited, and subsequent recitations of “spiral pipe” are unclear, as it is unclear if these are the same, or different pipes.  
	Regarding claim 1, the recitation “a second heat transfer space left inside the spiral pipe” is unclear.  It is not clear what is meant by the phrase “left inside.”  Does this mean is located inside?
	Regarding claim 1, the recitation “the heat transfer fluid flowing in the heat transfer space” is unclear, as multiple  “heat transfer space[s]” are previously recited. It is thus unclear which is being referred to. 
	Regarding claim 13, the recitation “wherein it is along” is unclear, as it is not clear what “it” is referring to. 

All recitations of “possibly” and “preferably” and “such as” in the claims (at least claim 1, 8, 12, 14, 16, 17) render the claims unclear, as it is unclear if the subsequent claim recitations are required. 
	Regarding claim 15, the recitation “the flow of wastewater is adapted to occur by designing an interior surface…” is unclear.  It is unclear if the recitation is referring to the final product, or some intermediate design step by which the heat exchanger is made.  
Regarding claim 1, the claim limitation “adjustment unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure is silent to any calculation(s), mathematical formula(s), algorithm(s) or other means to perform the claimed calculations. Thus, the specification provides no details whatsoever on how to accomplish the function required by the claims, but rather just a "black box" that performs the claimed function of the control unit.
Regarding claim 14, the claim limitation “control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure is silent to any calculation(s), mathematical formula(s), algorithm(s) or other means to perform the 
Regarding claim 14, the claim limitation “means for controlling the recovery of energy from wastewater” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the disclosure is silent to any means to perform the claimed function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-13 and 15-17 are rejected for their dependency from the claim(s) above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arbabian (US4341263)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763